DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application is in condition for allowance except for the following formal matters: 
In claim 12, line 2, substitute “can be” with –are--;
In claim 14, line 2, substitute “can be” with –are--;
In claim 29, line 2, substitute “can be” with –are--; and
In claim 32, line 2, substitute “can be” with –are--.

Allowable Subject Matter
Claims 1-35 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-implemented method of enabling a payment transaction to be conducted in a linked, integrated, interchangeable payment system including a passageway payment system using, as a primary payment device, a radiofrequency identification (RFID) sticker secured to a vehicle, the RFID sticker having an antenna and an RFID circuitry coupled to the antenna, the method comprising the steps of:

referencing, by the at least one first computer system, the RFID sticker identifier to one or more electronic payment accounts held at the at least one first computer system and associated with the each payment device;
arranging, by the at least one first computer system, the payment accounts to be enabled for use in the payment transaction in a priority order if there are two or more of the payment accounts;
causing, by the at least one first computer system, the each payment account to be enabled or disabled for use in the payment transaction;
interrogating, by an RFID interrogator connected to a second computer system maintained in the passageway payment system, the RFID circuitry through the antenna and when the vehicle moves into the periphery of the RFID interrogator;
acquiring, by the second computer system, the RFID sticker identifier through the interrogated RFID circuitry; and
extracting, by the second computer system, from the acquired RFID sticker identifier payment account information associated with one of the enabled payment account according to the priority order and associated with one of the enabled payment devices; 
regarding claim 18, a computer-based system for enabling a payment transaction to be conducted in a linked, integrated, interchangeable payment system (LIIPS) including a passageway payment system using, as a primary payment device, a radio-frequency identification (RFID) sticker secured to a vehicle, the RFID sticker having an antenna and an RFID circuitry coupled to the antenna, the system comprising:

reference the RFID sticker identifier to one or more payment accounts held at the at least one first computer system and associated with the each payment device,
cause the each payment device to be enabled or disabled for use in the payment transaction, and
arrange the payment accounts to be enabled for use in the payment transaction in a priority order if there are two or more of the payment accounts; and
a second computer system maintained in the passageway payment system, having an RFID interrogator, and arranged to interrogate the RFID circuitry through the antenna and when the vehicle moves into the periphery of the RFID interrogator,
acquire the RFID sticker identifier through the interrogated RFID circuitry, and
extract from the acquired RFID sticker identifier payment account information associated with one of the enabled payment accounts according to the priority order and associated with one of the enabled payment devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geist et al. (US 9,633,243) teach a method and apparatus for facilitating a wireless transaction event via a RFID tag device with a mobile device.
Hedley (US 8,660,890) teaches an electronic toll management.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 22, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876